DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
Status of Claims
1.	This action is in reply to the Request for Continued Examination dated March 2, 2022.
2.	Claims 1-3, 5-10, 12-17 and 19-21 are currently pending and have been examined.
3.	Claims 1, 8, and 15 have been amended.
4.	Claims 4, 11 and 18 have been canceled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – Broadest Reasonable Interpretation
6.	For purposes of this examination, the following terms are being defined as broadly represented in the Applicant’s Specification.
The term “conditioning” is defined as “a measure of wear and tear attributed to an overall state of a vehicle or other property prior to the loss.” (See Applicant Specification paragraph 3)
The term “condition guidelines” appears to refer to pre-established condition guidelines rating data and will be interpreted in this manner for purposes of examination.  The applicant’s specification disclosures the following: “[t]his technology provides a number of advantages including providing methods, non-transitory computer readable medium, and devices for assessing conditioning of a total loss vehicle or other property. With this technology, condition assessment artificial intelligence (AI) has been developed and trained to analyze one or more electronic images and/or videos in conjunction with pre-established condition guidelines rating data to automatically assess a prior property condition of a total loss vehicle or other property”.  (See Applicant Specification paragraph 8)

The term “condition assessment artificial intelligence” is disclosed as follows in the specification:
“In this particular example, memory 26 includes condition assessment Artificial Intelligence (AI) 32 and a condition guideline rating data store 34, although the memory 26 can comprise other types and/or numbers of other modules, programmed instructions and/or data.  Examples of the programmed instructions and/or data in the condition assessment Artificial Intelligence (AI) 32 and the condition guideline rating data store 34 are illustrated and described by way of the examples herein.” (See Applicant Specification paragraph 21)

“In step 304, the condition management computing apparatus 12 may analyze the one or more electronic images for each of the one or more parts using the condition assessment artificial intelligence (AI) 32 and the condition guidelines rating data 34 to obtain an assessment of part conditioning comprising a rating for each of the one or more parts of the total loss vehicle, such as parts of the internal and external sections of the vehicle by way of example only.” “The condition assessment artificial intelligence (AI) 32 may utilize by way of example deep learning through an analysis of prior images and condition assessments of a total loss vehicle of other property to generate stored conditioning data and a conditioning assessment 

Based on the specification and the current claims, it appears that the “condition assessment artificial intelligence” is some sort of module, algorithm or a programmed executable rule(s) that analyzes images using stored condition rating guidelines and previously stored images from prior assessments to obtain a conditioning assessment and will be broadly interpreted in this manner for purposes of examination.	
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.

The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following language is interpreted as not further limiting the scope of the claimed invention:
The preamble of independent Claim 8 recites "a non-transitory computer readable medium having stored thereon instructions for automated assessment of conditioning comprising executable code which when executed by one or more processors, causes the one or more processors to:” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for automated assessment of conditioning” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Claim 1 recites in part “obtaining, by a computing apparatus, a plurality of electronic images associated with one or more parts of a total-loss property, wherein each of the plurality of electronic images was captured during at least one or more prior condition assessment events of the total-loss property, wherein the at least one of the one or more parts of the total-loss property is visible upon disassembly”.   The wherein clause reflects the intent of the prior condition assessment event as to at least one of the one or more parts, however the claim does not require disassembly, therefore the at least one part is not visible at any point in time, resulting in intended use language.   Examiner suggests that Applicant refine the language to more closely reflect the recitations of paragraph 33 of the specification.  Claim 8 recites a substantially similar limitation which is similarly interpreted.67-
In reference to Claims 15-21, each of the claims substantially recite that the processor is “configured to be capable of executing programmed instructions stored in memory”.  In order to meet the claim limitations, the processor merely has to be capable of, or able to, execute the programmed instructions.  As claimed, the referenced computing apparatus could be any computer with a processor and a memory that is able to execute programmed instructions stored in memory and will be interpreted in this manner for purposes of examination.
                                                                                    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
7.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed 03/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.   
Claim 1, recites “determining, by the computing apparatus by using the condition assessment artificial intelligence, a pre-loss property conditioning of the total-loss property based on the pre-loss conditioning determinations for each of the one or more parts of the total-loss property, wherein the condition assessment artificial intelligence is updated based on user feedback obtained in response to each pre-loss property conditioning determination”
Claim 8 recites “determine a pre-loss property conditioning of the total-loss property based on the pre-loss conditioning determinations for each of the one or more parts of the total-loss property, wherein the condition assessment artificial intelligence is updated based on user feedback obtained in response to each pre-loss property conditioning determination”
Claim 15 recites “determine a pre-loss property conditioning of the total-loss property based on the pre-loss conditioning determinations for each of the one or more parts of the total-loss property, wherein the condition assessment artificial intelligence is updated based on user feedback obtained in response to each pre-loss property conditioning determination”
The claimed limitations are not properly supported by the original disclosure.  Figure 2 discloses the following:

    PNG
    media_image1.png
    398
    600
    media_image1.png
    Greyscale


“In step 304, the condition management computing apparatus 12 may analyze the one or more electronic images for each of the one or more parts using the condition assessment artificial intelligence (AI) 32 and the condition guidelines ratings data 34 to obtain an assessment of part conditioning comprising a rating for each of the one or more parts of the total loss vehicle, such as parts of the internal and external sections of the vehicle by way of example only. The condition assessment artificial intelligence (AI) 32 is a technological improvement over prior software assessment technologies and enables accurate and efficient condition assessments of the parts of the total loss vehicle or other property without requiring any disassembly. The condition assessment artificial intelligence (AI) 32 may utilize by way of example deep learning through an analysis of prior images and condition assessments of a total loss vehicle of other property to generate stored conditioning data and a conditioning assessment algorithm or other executable rule or rules which can be used for new conditioning assessments. Additionally, the condition assessment artificial intelligence (AI) 32 may also continue to learn and update based on each new assessment and any received feedback to further refine the a conditioning assessment algorithm or other executable rule or rules.  Further, the condition assessment artificial intelligence (AI) 32 may be trained to identify and distinguish between routing or expected wear and/or surface grime and actual damage or deterioration of for each type of a plurality of vehicles or other property to further refine a conditioning assessment algorithm or other executable rule or rules. Even further, the condition assessment artificial intelligence (AI) 32 may be trained to provide an assessment of parts which are not visible without requiring disassembly of the vehicle or other item being analyzed based on the obtained images and data on the vehicle or other item being assessed to further refine the a conditioning assessment algorithm or other executable rule or rules.” (See Applicant Specification paragraph 0033)

It appears that the AI 32 generates stored conditioning data and a conditioning assessment algorithm through an analysis of prior images and condition assessments.  It appears that it is the conditioning assessment algorithm that is used by the condition assessment artificial intelligence. 
Further, it appears that the AI 32 may learn and updated based on a combination of a new assessment and any received feedback to further refine a conditioning assessment algorithm.  
As currently claimed, the Applicant is presenting limitations that are more expansive than the disclosure supports.  Applicant is encouraged to claim the invention within the bounds of the disclosure as originally presented to clearly present the invention.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Overall, the claim set is unclear as to the metes and bounds of the invention sought to be claimed. Based on Applicant’s arguments (further discussed below), it appears that Applicant has a different view of the invention than what is actually claimed, thus leading Examiner to question if Applicant is clear on the scope of what is claimed versus what they wish to claim.
In Claim 1, as presented, it is not clear what process Applicant is actually performing.  The first step is obtaining a plurality of electronic images associated with one or more parts of a total-loss property, wherein each of the plurality of electronic images was captured during at least one or more prior condition assessment events of the total-loss property, wherein the at least one of the one or more parts or the total-loss property is visible upon disassembly. 
Here, it is recited that the images obtained of a total loss property are images previously captured during prior condition assessments of the total-loss property.  As noted above with reference to the claim interpretation, the wherein clause as recited is stating that the one or more parts are visible upon disassembly, however there is no disassembly step, thus the parts are not visible. This recitation is muddled and unclear.  
In any case, these are previously captured images of the total-loss property from a prior condition assessment event of the property.  Practically, for instance, if the total-loss property is a vehicle, this step would be obtaining images of the vehicle from a prior condition assessment of the vehicle.
The following step recites “obtaining, by the computing apparatus, condition guidelines rating data for each of the one or more parts associated with the obtained plurality of images, the computing apparatus comprising a memory storing a condition assessment artificial intelligence”.  Here, the computing apparatus is obtaining condition guidelines rating data for each of the one or more parts associated with the obtained plurality of images and the computing apparatus has a memory storing a condition assessment AI.  It is not clear where the condition guidelines rating data is obtained from based on the claim language.  This limitation is still referring to the prior condition assessment images.
Next, the claim recites automatically analyzing, by the computing apparatus, each of the plurality of electronic images of each of the one or more parts of the total-loss property associated with the at least one or more prior condition assessment events  based on the condition guidelines rating data associated with each of the one or more parts of the total-loss property using the condition 
As claimed, the electronic images associated with the one or more parts of the total-loss property are images captured during at least one or more prior condition assessments, these images have already been analyzed as part of one or more prior conditioning assessment events as claimed – the images that are being used are all historical images of the total-loss property.  Is this “automatically analyzing” step intended to be performing a second analysis of the already analyzed prior condition assessments based on the condition guidelines rating data using the condition assessment AI using deep learning wherein the condition assessment artificial intelligence is trained on historic images of the one or more parts captured in respective prior condition assessment events associated with known pre-loss part conditioning determinations.    
The condition assessment AI that has been previously trained on historic images is outside of the method presented.  Within the method, the condition assessment AI is being used to analyze the one or more parts of the total-loss property images that have already been analyzed as part of one or more prior conditioning assessment events. 
It appears, though it is not clear, that Applicant intends that the condition assessment AI is trained on historic images of the one or more parts from conditioning determinations of other property (other than the total-loss property), i.e., if a bumper was damaged on a 2020 Honda Accord, historical images of 2020 Honda Accord bumpers associated with other 2020 Honda Accord incident determinations are used to train the AI.  However, as claimed, the known pre-loss conditioning determinations may be the previous total-loss property condition assessment events. In either case, the claim is only using the AI – the training has occurred outside of the method claimed.
Next, the computing apparatus, using the condition assessment AI, determines a pre-loss conditioning for each of the parts of the total-loss property based on the analysis of the plurality of images for each of the one or more parts of the total-loss property.  This is still focused on analyzing images that are of prior conditioning assessment events as claimed.  This amounts to another iteration of an analysis that was previously conducted.
The following step indicates that the computing apparatus, using the condition assessment AI, determines a pre-loss property conditioning of the total-loss property based on the pre-loss conditioning determinations for each of the one or more parts of the total-loss property and updating the AI based 
The following step recites providing, by the computing apparatus using the AI, the determined pre-loss property conditioning of the total-loss property. It is unclear to whom or how it is being provided from the claim.  
The last step indicates that the pre-loss property conditioning specifies an overall measure of wear and tear of the total-loss property before a total-loss incident is sustained by the total-loss property during the one or more prior condition assessment events.   As amended, this makes even less sense.  The images that are being analyzed as to the total-loss property are all historical images of the property. None of the images that are being analyzed are claimed to be of the total-loss property after an incident, they are all from previous conditioning assessments.   Is Applicant attempting to claim that there was a total-loss incident sustained during a prior condition assessment event?  If so, when?  And where are the images of that event and how are they analyzed?
The claim is not clearly presenting a cogent invention.  There are gaps in the logic and terminology being used to describe what is occurring in the claim resulting in a recitation that is unclear and does not clearly present analysis of a total-loss property in the manner Examiner suspects Applicant is attempting to claim.
Independent Claims 8 and 15 recite similar limitations that are similarly rejected.  Dependent Claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-21 are further rejected as based on a rejected base claim.  Applicant is requested to ensure that changes that may be made to the independent claims carry through logically to the dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.            Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The substantially similar independent claims recite a method, computer readable medium and apparatus claim comprising: obtaining a plurality of images associated with one or more parts of a total-loss property wherein each of the plurality of images was captured during one or more prior condition events of the total-loss property, wherein the at least one or more parts of the total-loss property is visible upon disassembly; obtaining condition guidelines rating data for each of the one or more parts associated with the obtained plurality of images; automatically analyzing each of the plurality of images of each of the one or more parts of the total-loss property associated with the at least one or more prior condition assessment events based on the condition guidelines rating data associated with each of the one or more parts of the total-loss property by utilizing historic images of the one or more parts captured in respective prior condition assessment events associated with known pre-loss part conditioning determinations; determining a pre-loss part conditioning for each of the one or more parts of the total loss property based on the analysis of the plurality of images for each of the one or more parts of the total loss property; determining a pre-loss property conditioning of the total loss property based on the pre-loss conditioning determinations for each of the one or more parts of the total-loss property, updating based on user feedback obtained in response to each pre-loss property conditioning determination; and providing the determined pre-loss property conditioning of the total loss property wherein the pre-loss property conditioning specifies an overall measure of wear and tear of the total loss property before a total loss incident sustained by the total-loss property during the one or more prior condition assessment events.
	The series of steps recited describe obtaining a plurality of images associated with one or more parts of a total loss property; obtaining condition guidelines rating data for each of the one or more parts associated with the obtained plurality of images; analyzing each of the plurality of image(s) of each of the one or more parts of the total loss property associated with the at least one or more prior condition assessment(s) events based on condition guidelines rating data associated with each of the one or more parts of the total loss property; determining a pre-loss part conditioning for each of the one or more parts of the total loss property based on the analysis of the one or more images for each of the one or more parts of the total loss property and providing the determined pre-loss property conditioning of the total loss property that specifies an overall measure of wear and tear of the total loss property before a total loss incident sustained by the total loss property during one or more prior condition assessment events which is a fundamental economic practice; a commercial or legal 

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses a method, computer readable medium and apparatus claim that describes obtaining a plurality of images associated with one or more parts of a total loss property; obtaining condition guidelines rating data for each of the one or more parts associated with the obtained plurality of images; analyzing each of the plurality of image(s) of each of the one or more parts of the total loss property associated with the at least one or more prior condition assessment(s) events based on condition guidelines rating data associated with each of the one or more parts of the total loss property; determining a pre-loss part conditioning for each of the one or more parts of the total loss property based on the analysis of the one or more images for each of the one or more parts of the total loss property and providing the determined pre-loss property conditioning of the total loss property that specifies an overall measure of wear and tear of the total loss property before a total loss incident sustained by the total loss property during one or more prior condition assessment events via a series of steps. 

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe obtaining a plurality of images associated with one or more parts of a total loss property; obtaining condition guidelines rating data for each of the one or more parts associated with the obtained plurality of images; analyzing each of the plurality of image(s) of each of the one or more parts of the total loss property associated with the at least one or more prior condition assessment(s) events based on condition guidelines rating data associated with each of the one or more parts of the total loss property; determining a pre-loss part conditioning for each of the one or more parts of the total loss property based on the analysis of the one or more images for each of the one or more parts of the total loss property and providing the determined pre-loss property conditioning of the total loss property that specifies an overall measure of wear and tear of the 
Claim 1 recites a computing apparatus and a memory storing a condition assessment artificial intelligence where the conditional assessment artificial intelligence is using deep learning.
Claim 8 recites a non-transitory computer readable medium having stored thereon instructions comprising executable code and one or more processors and a condition assessment artificial intelligence that is using deep learning.
 Claim 15 recites a processor, a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory, and a condition assessment artificial intelligence that is using deep learning.  
The computing apparatus, condition assessment artificial intelligence using deep learning, non-transitory computer readable medium, one or more processors and memory are applying generic computer components to the recited abstract limitations.  The condition assessment artificial intelligence using deep learning, instructions comprising executable code and programmed instructions recited appear to be software.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a computing apparatus, a condition assessment artificial intelligence using deep learning, a non-transitory computer readable medium, one or more processors and a memory, instructions comprising executable code and programmed instructions which are recited  Claims 1, 8 and 15 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
                                                                                                                                                          
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data; performing repetitive calculations; storing and retrieving information in memory and creating output data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic 
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“An environment 10 with an example of a condition management computing apparatus 12 is illustrated in FIGS. 1-2.  In this particular example, the environment 10 includes the condition management computing apparatus 12, imaging devices 14(1)-14(n), and a property records storage server device 16 coupled via one or more communication networks 18, although the environment could include other types and numbers of systems, devices, components, and/or other elements as is generally known in the art and will not be illustrated or described herein. This technology provides a number of advantages including providing methods, non-transitory computer readable medium, and apparatuses for more accurately and effectively assessing prior property conditioning of a total loss vehicle or other property.” (See Applicant Specification paragraph 18)

“Referring more specifically to FIGS. 1-2, the condition management computing apparatus 12 is programmed to assess prior property conditioning of a total loss vehicle or other property as illustrated and described herein, although the apparatus can perform other types and/or numbers of functions or other operations and this technology can be utilized with other types of claims. In this particular example, the condition management computing apparatus 12 includes a processor 24, a memory 26, and a communication interface 28 which are coupled together by a bus 30, although the condition management computing apparatus 12 may include other types and/or numbers of physical or virtual systems, devices, components, and/or other elements in other configurations.” (See Applicant Specification paragraph 19)

“The processor 24 in the condition management computing apparatus 12 may execute one or more programmed instructions stored in the memory 26 for assessing prior property conditioning of a total loss vehicle or other property as illustrated and described in the examples herein, although other types and numbers of functions and/or other operations can be performed.  The processor 24 in the condition management computing apparatus 12 may include one or more central processing units and/or general purpose processors with one or more processing cores, for example.” (See Applicant Specification paragraph 20)



Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-3, 5-7, 9-14, 16-17 and 19-21 further define the abstract idea that is presented in the respective independent Claims 1, 8 and 15 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No 
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent 9,824,453) (“Collins”) in view of Adegan (US Patent 10,360,601) (“Adegan”) and Zhang et al. (US PG Pub. 2018/0293552) (“Zhang”)
Regarding Claim 1, Collins discloses the following:
A method comprising:
obtaining, by a computing apparatus, a plurality of electronic images associated with one or more parts of a total-loss property, wherein each of the plurality of electronic images was captured during at least one or more prior condition assessment events of the total-loss property, wherein the at least one of the one or more parts of the total-loss property is visible upon disassembly; (See Collins Col. 11, lines 18-33; Col. 12, lines 10-20; Col. 58, lines 38-45 – server accesses database of photos of vehicles; to initially populate the database, each user may be required to upload various photos of a vehicle upon purchase of the vehicle; historical information may be used to predict parts needing repair or replacement, even if the parts are not visible on the surface (hidden damage done to internal components) [visible upon disassembly])
obtaining, by the computing apparatus, condition guidelines rating data for each of the one or more parts associated with the obtained plurality of electronic images, the computing apparatus comprising a memory storing a condition assessment artificial intelligence; (See Collins Col. 11, lines 13-18, 28-33)
automatically analyzing, by the computing apparatus, each of the plurality of electronic images of each of the one or more parts of the total-loss property associated with the at least one or more prior condition assessment events based on the condition guidelines rating data associated with each of the one or more parts of the total-loss property by utilizing the condition assessment artificial intelligence using deep learning, wherein the condition assessment artificial intelligence is trained on historic images of the one or more parts captured in respective prior condition assessment events associated with known pre-loss part conditioning determinations; (See Collins Col. 6, lines 34-63; Col. 11, lines 15-23; Col. 12, lines 10-20, 50-66; Col. 13, lines 1-10; Col. 15, lines 1-32, Col. 48, lines 16-24, Col. 49, lines 22-25; Col. 59, lines 60-66; Col. 60, lines 29-42)
determining, by the computing apparatus by using the condition assessment artificial intelligence, a pre-loss part conditioning for each of the one or more parts of the total loss property based on the analysis of the plurality of electronic images for each of the one or more parts of the total-loss property; (See Collins Col. 11, lines 13-33; Col. 12, lines 10-20; 50-66, Col. 13, lines 1-10 and 49-57; Col. 15, lines 15-39; Col. 47, line 61-Col. 48, line 3; Col. 50, lines 5-23;Col. 57, lines 44-52; Col. 59, lines 60-66; Col. 60, lines 5-28, 29-42)
determining, by the computing apparatus by using the condition assessment artificial intelligence, a pre-loss property conditioning of the total-loss property based on the pre-loss conditioning determinations for each of the one or more parts of the total-loss property, wherein the condition assessment artificial intelligence is updated based on user feedback obtained in response each pre-loss property conditioning determination; and  (See Collins Col. 11, lines 13-33; Col. 12, lines 50-66; Col. 13, lines 1-10; Col. 15, lines 15-39, Col. 19, lines 36-Col. 20, lines 13; Col. 47, line 61-Col. 48, line 3; Col. 50, lines 5-23; Col. 57, lines 50-Col. 58, line 22; Col. 59, lines 60-66; Col. 60, lines 5-28, 29-42, Fig. 8)
providing, by the computing apparatus by using the condition assessment artificial intelligence, the determined pre-loss property conditioning of the total-loss property; (See Collins Col. 12, lines 50-66; Col. 13, lines 1-10; Col. 50, lines 5-23; Col. 59, lines 60-66; Col. 60, lines 5-28,29-42)
wherein the pre-loss property conditioning specifies an overall measure of wear and tear of the total-loss property before a total-loss incident is sustained by the total-loss property during the one or more prior condition assessment events. (See Collins Col. 11, lines 15-33; Col. 57, lines 44-52, Col. 60, lines 5-57)
Collins discloses methods, computer-readable media and apparatuses through which insurance claims may be settled through an enhanced automated process.  (See Collins Col. 6, lines 15-19)   The automated process may utilize various hardware components (e.g., processors, communication servers, memory devices, sensors, etc.) and related computer algorithms to generate image data related to damage associated with an insured item, determine if the image data conforms to a predetermined set of criteria, analyze the image data to assess loss associated with the insured item and determine if payment is appropriate to the claimant as compensation for the assessed loss. (See Collins Col. 6, lines 25-33)
Collins discloses an enhanced claims processing server that may have a processor for controlling overall operation of the enhanced claims processing server and its associated components including RAM, ROM, input/output module and memory. (See Collins Col. 6, lines 34-41) Software may be stored within the memory to provide instructions to the processor for enabling the device to perform various functions. (See Collins Col. 6, lines 47-49) The processor and associated component may allow the device to run a series of computer-readable instructions to analyze image data depicting damage to an insured item (e.g., vehicle, etc.) (See Collins Col. 6, lines 52-55 – analyzing by the computing apparatus, image data of an insured item (property)) The processor may determine the general location of damage one or more electronic images of the property) and comparing these images with reference images of a similar vehicle with no damage or with similar damage (prior condition assessment). (See Collins Col. 6, lines 56-59) In addition, the processor may assess the loss associated with the damaged vehicle and transmit terms for settling an insurance claim related to the loss to a user of a mobile device. (See Collins Col. 6, lines 60-63 – property loss assessment)
Figure 3 discloses an automated damage assessment process that in accordance with at least one aspect of the disclosure may use an application downloaded onto a mobile device associated with a user to facilitate the process. (See Collins Col. 9, lines 22-29 and Fig. 3) Once a valid claim number is verified, the server may send the user instructions of the types of image data (e.g., photos, videos, etc.) that should be captured of damage associated with the insured vehicle. (See Collins Col. 9, lines 63-67) The user may receive instructions on various types of photos/video, including photos/video of the entire vehicle, VIN door tag, current odometer reading, and/or the damaged areas. (See Collins Col. 10, lines 4-11) The user may use a camera associated with the mobile device to take the photos and transmit these photos to the server to classify the damage to the vehicle and assist in automatically determining the cost of repair or replacement.  (See Collins Col. 10, lines 12-15, 39-49)
If the server determines that the photos are acceptable, the server may attach the photos to the user’s claim in a database associated with the server.  (See Collins Col. 11, lines 13-15) The server may also determine a damage estimate (e.g., an estimate for repairing and/or replacing any damaged parts) after analyzing the photos based on predefined rules (condition guidelines rating data).  (See Collins Col. 11, lines 15-18) The damage estimate may be generated by comparing the photos submitted by the mobile device with photos of similarly damaged vehicles, or with photos of non-damaged vehicles of similar make/model. (See Collins Col. 11, lines 18-22) To initially populate the database with photos for later use, each user may be required to upload various photos of a vehicle upon purchase of the vehicle and as the server analyzes recently submitted photos, previously uploaded photos of a given vehicle may be used to determine any pre-existing damage on the vehicle.  (See Collins Col. 11, lines 22-33 – determining prior property conditioning of the damaged property, See also Col. 15, lines 15-32)
In other aspects, when a vehicle exhibits more than one type of damage, the server may access a historical database multiple times (one for each type of damage) and then add one or more interaction terms to the sum of the cost estimates for each type of damage to generate a total damage estimate. (See Collins Col. 12, lines 10-32)
condition assessment intelligence apparatus, detection of damage based on object recognition algorithms based on databases storing images, damage depth map information and/or processed claim reports from damaged vehicles previously assessed)
In some aspects, the detection of damage to the vehicle may be based on object recognition algorithms that compare images of each point on the images of the vehicle in question to reference images of the similar vehicles, specifically by accessing a database of images storing reference images of the vehicles.  (See Collins Col. 12, line 57-Col.13, line 4) The server may also access internal/external databases storing images, damage depth map information (e.g., from previously assessed analyses, etc.) and/or processed claim reports from previously assessed damaged vehicles. (See Collins Col. 13, lines 5-8)
The server may also use stored data to determine appropriate vendors for repairing/replacing the vehicle and the amount of time for repair/replacement. (See Collins Col. 14, lines 35-40) To estimate the cost and repair/replacement time associated with the damage to the vehicle and to determine whether to suggest that the vehicle be replaced or repaired, the server may also consider the extent/severity of the damage (area, depth, location, classification, etc.) and the actual cash value and salvage value of the vehicle and any relevant local, state and national laws in this analysis. (See Collins Col. 54-65) The server may compare the basic cost estimate with the cost of merely replacing the vehicle (e.g., a total loss) or the damaged part within the vehicle and based on the comparison, the server may suggest the cheaper option. (See Collins Col. 15, lines 1-13 – total loss property based on cost estimates versus replacement cost) 
If the analyzed damage to the vehicle is different from the damage indicated by the claimant during the FNOL, server may query the claimant as to the discrepancy. (See Collins Col. 15, lines 15-17) If the damage is inconsistent with the damage, the server may question the claimant as to when the damage occurred (e.g., was the damage due to a previous incident or a preexisting condition?) (See Collins Col. 15, lines 18-23)   In certain aspects, the process may require upload of photos/video of photos for each vehicle part, etc. (See Collins Col. 15, lines 35-39)

The received photos may display damage to an insured item and may comprise an annotation that identifies a damaged part, locates the damaged part, and/or includes an estimated amount of labor for repairing or replacing a damaged part. (See Collins Col. 48, lines 8-16) For example, the received estimate data may comprise an annotation that identifies a damaged part, locates the damaged part, and/or includes an estimated amount for labor for repairing or replacing a damaged part. (See Collins Col. 48, lines 12-16)  In some aspects of the disclosure, loss facts, such as the name of the insured, the data of an event (e.g., an accident), a description of the event, a location for the event, a place of residence for the insured, an identification number for an insured item (e.g., a VIN number), a description of the insured item (e.g., make, model and year of manufacture for a vehicle), a policy number for the insured, and policy facts that define coverage for the insured (ratings data) may be received along with the received photos. (See Collins Col. 48, lines 16-24) The device may generate a damage estimate using information built of specific damage templates that are in a historical database and may subsequently analyze vehicles by accessing information from the historical database while adjusting for case differences and inflation. (See Collins Col. 48, line 57-Col. 49 line 22) In other examples, the damage estimate may be adjusted based on terms of an insurance policy that covers damage to the insured vehicle currently being analyzed. (See Collins Col. 49, lines 22-25 – ratings data associated with the loss)
The estimate may be segregated by components of the estimate (e.g., part costs, labor costs and the like) and in an embodiment, a plurality of annotations that comprise estimate data may be received from a user.  (See Collins Col. 49, lines 53-55) Each annotation may be associated with one or more received photos and each annotation may indicate damage to a portion or part of an insured item such as a front bumper or a rear bumper and each of the first and second annotation will comprise an estimate for a part.  (See Collins Col. 49, lines 52-65) Collins also discloses that a third annotation may indicate damage unrelated to the incident. (See Collins Col. 49, lines 65-67)
the provided analysis accounts for prior condition based on image analysis)
	In an embodiment, the computing device may optionally decide whether to determine the value of the vehicle, which may comprise the total loss value of the vehicle (e.g., the replacement value or market value of the vehicle). (See Collins, Col. 59, lines 60-63) In some aspects, the total value may be determined before or when the customer purchases the vehicle or applies for insurance on the vehicle. (See Collins Col. 59, lines 62-66)  
	The computing device may determine a baseline image of the vehicle, which may be an image of an undamaged and/or unaltered vehicle and then determine vehicle abnormalities (damage or alterations) based on a comparison of the 3D image to the baseline image.  (See Collins Col. 60, lines 5-22) The computing device may then determine the value of the baseline vehicle (e.g., KBB, MSRP, etc.) and then may determine the actual value of the vehicle based on the value of the baseline vehicle and differences between the vehicle and baseline vehicle.  (See Collins Col. 60, lines 23-29) For example, damage done to the vehicle typically decreases the value of the vehicle where each type of damage may decrease the value of the vehicle by a predetermined amount (condition guidelines rating data) (See Collins Col. 60, lines 29-42)
	While Collins discloses the invention as claimed and notes that the value of the vehicle may be decreased by a predetermined amount depending on the damage and that the damage estimate may be based on the insurance policy germane to the insured, it does not fully disclose condition guidelines rating data associated with the total loss property as taught by Adegan. Further, while Collins discloses detection of damage to a vehicle may be based on object recognition algorithms to detect damage based on stored images, damage depth map information and/or processed claim reports previously assessed related to a pre-loss property conditioning determination, it does not disclose that the analysis is done using deep learning.  Adegan further discloses additional details regarding analyzing damage to parts that may ordinarily not be visible until disassembly.
Adegan discloses his invention as to a method for producing a list of parts and labor records to determine the total cost to repair and/or replace damaged parts of a vehicle involved in a collision that can evaluate millions of estimates previously written for vehicles similar to the one being assessed to produce a reliable repair estimate based on evaluation of all previous estimated data of vehicles that 
Adegan discloses a processing module that receives inputs from various sources depicted in cloud-based predictive analytics engines as well as data and/or images that the user has provided and transmitted and generates an output including an optimized parts list, refinish and labor hours including results of an integrated procurement module and updated to the existing estimate database via an artificial intelligence module. (See Adegan Col. 9, lines 45-57)   The list of parts, refinish and labor hours necessary to repair the damage is further refined by taking into consideration a set of queries and results from a cluster of databases including an imaging and photogrammetry database that can provide input by providing details of photos and/or 3D images of the vehicle under assessment. (See Adegan Col. 10, line 59-Col. 11, line 30)   This can also be done through vehicle templates which describe each section of a specific vehicle and what parts they include by identifying additional parts that may have been damaged in the collision that are identified by imagine and photogrammetry or lasergrammerty module, or by removal of parts that are identified as not damaged by the imaging module. (See Adegan Col. 11, lines 25-56 – can detect layers of damage internally that may not be visible externally)
	While Adegan is processing datasets to determine which parts are damaged and producing its results, it monitors the total value of the estimate in real-time against the Total Loss database to ensure that the total value of the repair does not exceed a pre-defined threshold of the total loss value of that given vehicle and if the threshold is exceeds an alert is displayed on the main user interface. (See Adegan Col. 11, lines 43-46 and 58-67)
	The invention takes into account all factors that impact the total cost of repair in order to effectively compare a given repair estimate to that of a plurality of similar estimates and once this comparison is made based on the most pertinent elements of the repair, the invention presents the user with options that determine the impact of applying guidelines to the estimate.  (See Adegan Col. 16, lines 4-11, 21-23)   While the invention is querying the total estimate cost and necessary part and labor requirements, it is also checking its recommendations against various databases such as the total loss valuation database, carrier guidelines database, vehicle templates database, imaging and telematics to take additional input from these various sources. (See Adegan Col. 16, lines 57-65)
	Thus, the invention produces an accurate estimate using its predictive analytics engine but also takes into account various guidelines and rules that can be applied to its result set including the carrier guidelines database and account guidelines that may have been set by a repair shop. (See Adegan Col. 17, lines 4-20)  
total loss is compared to total cost of repair to ensure the total cost does not exceed a total value of the vehicle by more than a certain threshold indicates the condition guidelines rating data valuation is compared to the total cost)  For example, if the total cost of repair is within 8-% of that specific vehicle’s current value, a warning appears on the main interface of the present invention to let the user know that the overall cost of repair is getting close to the total loss value of the vehicle. (See Adegan Col. 17 lines 21-33)
	Adegan’s invention displays output pictures of vehicles which have experienced collisions of the particular year, make, model and other necessary characteristics of the vehicle and point of impact of the damage which has been entered and has incurred damage as well as a parts list of the parts need to repair the vehicle.  (See Adegan Col. 18, lines 4-16)
	The predictive analytics engine of the present invention produces a list of all damaged parts, with suggestions as to which parts should be repaired or replaced on a part by part basis. (See Adegan Col. 21 lines 63-66) These suggestions are derived from historical data of prior collisions, as well as an artificial intelligence module that evaluates all pertinent information in order to make repair versus replace suggestions. (See Adegan Col. 21, line 66-Col. 22, line 2) The invention initially produces an estimate that represents the ceiling of the total cost of repair for a given point-of-impact and extent-of-damage level to allow the estimator to make necessary adjustments. (See Adegan Col. 22, lines 5-11)
Adegan also discloses that one embodiment of the invention contains an “artificial intelligence” module with the capacity to “learn” by accumulating detailed information on all actions and analysis. (See Adegan Col. 27, lines 40-45) As estimates for certain repairs on certain types of vehicles are generated by the present invention, these estimates and all of their specific information and user interactions such as adjustments to damaged parts, repair versus replace of certain parts, adjustment to labor hours, etc. will be added to the artificial intelligence database. (See Adegan Col. 27, lines 40-50)
Adegan further discloses that the information is taken into account when making future estimates for repairs on the same types of vehicles. (See Adegan Col. 27, lines 51-53) In this embodiment, the invention accumulates additional data on these data points and utilizes them in generation of complete repair estimates in the future, partially through correlation of all characteristics of the collision with that of the parts, refinish and labor operations and answers to questions to determine extent of damage. (See Adegan Col. 27, lines 54-67) This self-updating and self-learning aspect of the invention enables it to constantly learn from its past operations in order to improve its 
In another embodiment of the invention, one or more predictive models output a “prior probability” that each part is damaged where the methods used to determine these prior probabilities include linear regression and may also include, but are not limited to Bayesian techniques and/or networks, nearest neighbors methods, k-means, support vector machines, hidden Markov models, decision tree methods such as random forests and/or extremely randomized trees, regression, neural networks, binary classifiers, multi-class classifiers, etc., as well as variants of each of these methods. (See Adegan Col. 30, lines 9-45)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the methods, computer readable media and apparatuses of settling insurance claims through an enhanced automated process where the prior condition of the vehicle is accounted for when analyzing images of vehicle damage to determine the value of the vehicle or total loss of the vehicle using guidelines as disclosed by Collins with the method of determining a total cost to repair or replace a damaged vehicle using guidelines where the total cost of the repair is compared to a total value of the vehicle as taught by Adegan in order to ensure that the total cost of repair does not exceed a total value of the vehicle by more than a certain threshold and to increase the accuracy of determining what parts are damaged incident to certain points of impact with a certain severity level.
	While Collins in view of Adegan discloses the invention as claimed and discloses detection of damage to a vehicle may be based on object recognition algorithms (Collins) and an “artificial intelligence” module with the capacity to “learn” by accumulating detailed information on actions and analysis that are added to an artificial intelligence database in analysis as well as the use of neural networks and variants thereof (Adegan), however they do not fully disclose using deep learning that was trained on historic images.  

	In an embodiment, after obtaining images to be processed, a server can examine to be processed images using a pre-constructed component identification model. (See Zhang paragraph 40) In this implementation, a component identification mode for identifying a vehicle component in an image can be constructed in advance by using a designed machine learning algorithm.  (See Zhang paragraph 41) After the component identification is trained on sample pictures, it can identify which vehicle components are included in the component image – in this implementation, a network model of a deep neural network or variant network module can be trained by using sample image, to construct the component identification model. (See Zhang paragraphs 41-44, 68-72, 116 – deep learning)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the methods, computer readable media and apparatuses of settling insurance claims through an enhanced automated process where the prior condition of the vehicle is accounted for when analyzing images of vehicle damage to determine the value of the vehicle or total loss of the vehicle using guidelines with the use of a designed machine learning algorithm trained on sample pictures where a deep neural network module can be trained using sample images to construct the component identification model as taught by Zhang in order to more quickly and efficiently perform vehicle loss assessments.

Regarding Claim 8, this claim recites some substantially similar limitations as those seen in Claim 1 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Collins discloses the following:
A non-transitory computer readable medium having stored thereon instructions for automated assessment of conditioning comprising executable code which when executed by one or more processors, causes the one or more processors to: (See Collins Col. 6, lines 16-63, Col. 7, lines 43-56)

Regarding Claim 15, this claim recites some substantially similar limitations as those seen in Claim 1 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Collins discloses the following:
A computing apparatus comprising:
A processor; and (See Collins Col. 6, lines 16-63)
A memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to: (See Collins Col. 6, lines 16-63, Col. 7, lines 43-56)

Regarding Claims 2, 9 and 16, these substantially similar claims recite the limitations of Claims 1, 8 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Collins in view of Adegan discloses the following:
wherein the plurality of electronic images captured during the at least one or more prior condition assessment events comprise stored conditioning data encoded from one or more prior condition assessments. (See Collins Col. 6, lines 34-63; Col. 11, lines 15-23; Col. 12, lines 10-20; Col. 13, lines 49-57; Col. 15, lines 15-39; Col. 48, lines 16-24, Col. 49, lines 22-25; Col. 57, lines 44-52; Col. 59, lines 60-66; Col. 60, lines 29-42)

Regarding Claims 3, 10 and 17, these substantially similar claims recite the limitations of Claims 2, 9 and 16 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Collins discloses the following:
identifying, by the condition management computing apparatus, the one or more parts of the total-loss property based on an identification of the total-loss property; (See Collins Col. 8, lines 21-53, Col. 11, lines 13-30, Col. 15, lines 33-39, Col. 44, line 56-Col. 45, line 3, Col.46 lines 8-38; Col. 48 lines 4-25)
wherein the plurality of electronic images further comprise each of the plurality of electronic images of each of the identified one or more parts of the total-loss property.  (See Collins Col. 8, lines 21-53, Col. 11, lines 13-30, Col. 15, lines 33-39, Col. 44, line 56-Col. 45, line 3, Col.46 lines 8-38; Col. 48 lines 4-25)

Regarding Claims 5, 12 and 19, these substantially similar claims recite the limitations of Claims 1, 8 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Collins in view of Adegan discloses the following:
obtaining, by the computing apparatus, a part weighing factor for each of the one or more parts of the property;
wherein the determining the pre-loss property conditioning of the total-loss property based on the pre-loss part conditioning for each of the one or more parts of the total-loss property is further based on applying the part weighting factor for each of the one or more parts of the property on the prior part conditioning for each of the one or more parts of the total-loss property.
In addition to the disclosure provided above as if disclosed herein in full, Adegan additionally discloses that the idea behind the invention is that if 1,000 vehicles with the same base-VIN essential the same year, make, model and other characteristics, the same point or points-of-impact and extent-of-damage cost $1,250 to repair, given that all necessary parts can be reliably and cost-effectively acquired for the repair, and if the labor rates charged to repair the vehicle are standardized. (See Adegan Col. 23 lines 42-50 – all necessary parts [each of the one or more parts of the property]))	
This is because the cost of repair parts are typically the biggest contributor to the variance in the cost of repair as there are four different types of repair parts, OEM, Aftermarket, lower-cost alternatives to OEM parts, recycled parts and remanufactured parts that have been recovered and/or reconditioned by recycling facilities for the purpose of reuse in a collision repair. (See Adegan Col. 23, liens 58-67)
Adegan notes that one of the reasons that the present invention can reliably produce a collision repair estimate is that it effectively factors out the biggest variable contributor to the cost of the collision repair: replacement parts. (See Adegan Col. 24, lines 1-5) This is done through a sophisticated parts procurement module of the present invention that reliably locates, prices and procures the most accurate and cost-effective set of parts necessary for a given repair based on their proximity to the location of the repair or the presumed location of the repair, taking into account all part types, their cost, availability and the correct part, specific to the options of the vehicle under assessment. (See Adegan Col. 24, lines 4-10)  
In addition to cost-effectiveness of each part, other factors besides the cost of the part can also be analyzed and taken into consideration, which include, but are not limited to, shipping cost of the part to its intended destination, time of shipment, time to delivery, distance between the part vendor and repair shop, quality of the part, reputation of the part vendor, and performance score of the supplier based on analysis of its prior orders with the current supplier or the entire market. (See Adegan Col. 24, lines 19-28) 
Factors include shipping cost of the part to its intended destination, time of shipment, distance between the part vendor and repair shop, quality of the part, and reputation of the part vendor, and procurement scores and feedback can be assigned various weights by the present invention in order to each part can be assigned different weights) These factors can take into consideration the labor rates, cost of rental, etc., that may pertain to the specific vehicle under assessment. (See Adegan Col. 24, lines 53-55)
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the methods, computer readable media and apparatuses of settling insurance claims through an enhanced automated process where the prior condition of the vehicle is accounted for when analyzing images of vehicle damage to determine the value of the vehicle or total loss of the vehicle using guidelines as disclosed by Collins with the method of determining a total cost to repair or replace a damaged vehicle using guidelines where the total cost of the repair is compared to a total value of the vehicle, the use of an artificial intelligence module that learns by accumulating additional information and applying a weighting factor as taught by Adegan in order to more accurately estimate and ensure that the total cost of repair does not exceed a total value of the vehicle by more than a certain threshold.

Regarding Claims 6, 13 and 20, these substantially similar claims recite the limitations of Claims 5, 12 and 19 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Collins in view of Adegan discloses the following:
obtaining, by the computing apparatus, two or more categories of the one or more parts of the property, each of the two or more categories having a category weighting factor, wherein the part weighting factor for each of the one or more parts of the property in each category is based on the category weighting factor.
In addition to the disclosure provided above as if disclosed herein in full, Adegan additionally discloses that the idea behind the invention is that if 1,000 vehicles with the same base-VIN essential the same year, make, model and other characteristics, the same point or points-of-impact and extent-of-damage cost $1,250 to repair, given that all necessary parts can be reliably and cost-effectively acquired for the repair, and if the labor rates charged to repair the vehicle are standardized. (See Adegan Col. 23 lines 42-50 – all necessary parts [each of the one or more parts of the property]))	
This is because the cost of repair parts are typically the biggest contributor to the variance in the cost of repair as there are four different types of repair parts, OEM, Aftermarket, lower-cost alternatives to OEM parts, recycled parts and remanufactured parts that have been recovered and/or reconditioned by recycling facilities for the purpose of reuse in a collision repair. (See Adegan Col. 23, liens 58-67)

In addition to cost-effectiveness of each part, other factors besides the cost of the part can also be analyzed and taken into consideration, which include, but are not limited to, shipping cost of the part to its intended destination, time of shipment, time to delivery, distance between the part vendor and repair shop, quality of the part, reputation of the part vendor, and performance score of the supplier based on analysis of its prior orders with the current supplier or the entire market. (See Adegan Col. 24, lines 19-28 – categories of the one or more parts) 
Factors include shipping cost of the part to its intended destination, time of shipment, distance between the part vendor and repair shop, quality of the part, and reputation of the part vendor, and procurement scores and feedback can be assigned various weights by the present invention in order to properly compare these options. (See Adegan Col. 24, lines 48-54 – each part in each category can be assigned different weights). These factors can take into consideration the labor rates, cost of rental, etc., that may pertain to the specific vehicle under assessment. (See Adegan Col. 24, lines 53-55)
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the methods, computer readable media and apparatuses of settling insurance claims through an enhanced automated process where the prior condition of the vehicle is accounted for when analyzing images of vehicle damage to determine the value of the vehicle or total loss of the vehicle using guidelines as disclosed by Collins with the method of determining a total cost to repair or replace a damaged vehicle using guidelines where the total cost of the repair is compared to a total value of the vehicle, the use of an artificial intelligence module that learns by accumulating additional information and applying a weighting factor as taught by Adegan in order to more accurately estimate and ensure that the total cost of repair does not exceed a total value of the vehicle by more than a certain threshold.

Regarding Claims 7, 14 and 21, these substantially similar claims recite the limitations of Claims 1, 8 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Collins discloses the following:
determining, by the computing apparatus, a loss appraisal of the property based on an obtained current market value of the property adjusted by the determined pre-loss

Response to Arguments
Applicant's arguments filed on March 2, 2022 have been reviewed and are persuasive in part as described below:
Examiner called Applicant’s Attorney to discuss the application and claim scope on March 10, 2022.  At the time of the writing of this action, no return call had been received by Examiner. 

As to the 112(a) Rejections:
	Applicant’s amendments addressed some of the issues raised and for those amendments Applicant is thanked. (See Applicant’s Arguments dated 03/02/2022, page 11) There are still pending issues as fully disclosed above. 

As to the 112(b) Rejections:
	Applicant’s arguments and amendments did not substantively address the 112(b) concerns raised, rather Applicant provided a blanket statement that the amendments addressed the issues raised. (Id at page 11)
Applicant’s amendments corrected some of the issues that were pending, however some issues remained unresolved and additional issues have been raised by the amendments made as fully disclosed in the rejection in chief.

As to the 101 Rejections:
The 101 rejection of record has been updated to reflect Applicant’s amendments.  
Applicant provides a recitation of the guidelines of the 101 relaying the steps used for analysis. (Id. at pages 11-15)
Id at page 15) Examiner agrees that the claims fall within statutory categories.
Under their argument related to Step 2A, Prong One, Applicant restates the previous details of the 101 analysis provided by Examiner and argues that the claims do not recite certain methods of organizing human activity. (Id. at pages 15-16)  
Applicant argues that the independent claims do not simply recite business steps for determining assignments of each of a plurality of new and existing electronic bills to a plurality of auditor identifiers previously performed by humans. (Id at page 16) While confusing based on the current subject matter, Examiner assumes Applicant is attempting to argue that the claims are not only reciting steps that were previously performed by humans.
The concept of certain methods of organizing human activities encompasses fundamental economic principles or practices, commercial or legal interactions and managing personal behavior, relationships or interactions between people.  The concept of assessing the condition of property before and after a total loss incident to (ultimately) determine a loss appraisal by comparing images is collection and analyzing information and disclosing a result of the collection and analysis of the data.  The process described is the process that an experienced property appraiser would ordinarily conduct when assessing a total-loss property.  
For example, in the case of an auto appraiser (or claims adjuster), the appraiser would view the vehicle and determine, according to a visual inspection and filling out an appraisal form, the condition of the vehicle prior to the loss incident and the impact of the accident that caused the instant damage.   
Further, an experienced appraiser would be able to ascertain if there was likely to be more additional damage that would not be visible until the vehicle was disassembled, however based on their experience and the manner in which the exterior damage presented, would be able to determine areas where damage has been incurred, even though it was not visible at the time of inspection. For instance, if one has a vehicle accident that impacts a rear bumper at over 20 mph causing dents in the bumper, cracking of the paint, and broken or damaged hooks, an appraiser would also assess that the internal foam is broken (even though it is not visible) Similarly, an appraiser or adjuster who saw an image (photograph) of the damaged vehicle with the aforementioned rear bumper damage would be able to come to the same conclusion.  The condition guidelines rating data that is being used is still data.  The guidance used to assess the extent of damage sustained does not change dependent on how the damage was viewed (in person or from an image).  

These all reflect mental processes that are undertaken, but are being automated by use of a generic computer apparatus. These claims are similar to those seen in Electric Power Group in that the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind.
Applicant argues that the claims as amended, recite specific technical steps of using a deep learning of the condition assessment artificial intelligence of the computing apparatus, wherein the condition assessment artificial intelligence is trained on historic images of the one or more parts captured in respective prior condition assessment events associated with known pre-loss conditioning determinations and thus are allowable under Step 2A, Prong One. (Id. at pages 16-17).  As detailed in the 112, the scope of what is actually occurring within and outside of the method is in question as is the scope of the claim.  Additionally, there is no deep learning of the condition assessment AI – rather the AI may use, for example, deep learning.  The potential technical mechanisms are not clearly recited in a way that can overcome the 101 at this time.  
Further, under Step 2A, Prong Two, Applicant argues that the claims now recite a detailed and specific technical solution to the technical problem they present. (Id. at page 17) As noted above, the claims, as presented, do not appear to properly present a technical improvement.
As previously noted, the training on historic images, as claimed, is occurring outside of the bounds of the claimed method. The further addition of data based on user feedback is the user providing data, not some sort of technological functionality that enhances an algorithm.
Applicant’s arguments to the contrary are not persuasive and the claims are not subject matter patent eligible under Step 2A- Prong two.


As to the 103 Rejections:
	Applicant traverses the 103 rejection on the basis that Collins fails to teach or suggest determining the pre-loss property conditioning of the total-loss property as recited in the amended claims. (Id at pages 18-19) The basis of the argument appears to be that the claims clarify that the pre-loss property conditioning specifies an overall measure of wear and tear of the total-loss property before a total-loss incident is sustained which is sustained during the one or more prior condition assessment events and thus Collins baseline image does not apply. (Id at 19) Examiner disagrees.  The claims do not clearly indicate what Applicant is asserting as fully detailed above.
There is no specific definition given in the specification as to what a pre-loss condition is per se, though there is discussion of weighting factors as part of a weighted condition assessment rating in the specification and mentions of use of the weightings in some dependent claims. The term is thus being interpreted broadly as a condition that is before the loss. Two, the recitations in the independent claims does not bound the time frame of the pre-loss condition.  Three, although Collins does disclose that a baseline image may have been generated when the vehicle was purchased (which itself would quality as a pre-loss condition), Collins also discloses that the image may be “at any time prior to the damage”. (See Collins Col. 57, lines 44-49)   This disclosure leaves room for a pre-loss condition to be assessed at any time prior to the damage – which fulfills the limitations claimed.
	Further, as previously referenced by Examiner in the rejection in chief, Collins also teaches the following:
“If the analyzed damage to the vehicle is different from the damage indicated by the claimant during the FNOL, server 101 may query the claimant as to the discrepancy. For instance, if the claimant initially provided information relating to damage on the left side of the vehicle but server 101 discovers that the primary damage occurred on the right side, server 101 may question the claimant as to when the damage occurred (e.g., was the damage due to a previous incident or preexisting condition?, is the claim being truthful?, etc.)  Server 101 may also ask the claimant to sign a statement as to the truth of the information provided. The claimant may have the option of answering the questions as they come up or the questions may be queued until the server 101 has finished processing the image analysis of the vehicle. If discrepancies between the claimant’s answers and the analyzed damage to the vehicle continue to exist, server 101 may request the involvement of a human claims adjuster.” (See Collins Col. 15, lines 15-32 – emphasis added – indicative of a pre-loss condition of the vehicle before the instant loss)

“In an embodiment, steps 4605 to 4609 may be repeated such that a plurality of annotations that comprise estimate data may be received from a user. In this example, each A third annotation may indicate damage to a passenger side mirror that has been deemed unrelated to the incident.” (See Collins Col. 49, lines 53-67 – emphasis added – indicative of a pre-loss condition of the vehicle, prior damage annotation)

“In an embodiment, an aggregated estimate may comprise a first calculated estimate associated with a first annotation and a second calculated estimate associated with a second annotation, but not a third calculated estimate associated with a third annotation deemed unrelated to the incident. For instance, where the insured item comprises a vehicle, a first annotation may indicate damage to a front bumper of a vehicle, and a first calculated estimate may comprise an estimate for repairing the first bumper. A second annotation may indicate damage to a rear bumper of the vehicle, and a second calculated estimate may comprise an estimate for repairing the rear bumper. A third annotation may indicate damage to a passenger side mirror of the vehicle and may have a calculated estimate for repairing or replacing the side mirror. An aggregated estimate may comprise the first calculated estimate and the second calculated estimate, but not the third calculated estimate.” (See Collins Col. 50, lines 5-22 – emphasis added – indicative of pre-loss condition that is discerned along with the analysis of the instant damage, thus reflective of a pre-loss condition)

“The baseline image may comprise a 3D surface of the vehicle 5330 before the vehicle 52330 was damaged. For example, a 3D surface image of the vehicle 5330 may have been generated when the vehicle 5330 was insured by an insurance company, when it was purchased by the consumer or at any time prior to the damage.  Accordingly, if the vehicle 5330 had prior damage, the computing device may be able to use the baseline image of the vehicle 5330 to distinguish between new and previous damage.
In step 5414, the computing device may compare the 3D image of the vehicle 5330 to the baseline (e.g., undamaged vehicle) image. The comparison may be used to reveal portions of the vehicle that are damaged (prior or new damage). For example, the computing device may compare coordinates of points in the baseline image with coordinates in the points of the generated 3D image of the vehicle to identify potential damage to the vehicle. If the points in the two images match, the computing device may determine that no damage occurred. If the points do not match (such as if the distance between the two points is greater than a threshold), the computing device may determine that damage in that area occurred. The computing device may also identify damage if the baseline has a point X, but the captured image does not have a point X (and vice versa). Similar analyses may be performed on two points, three points, or any number of combined points to determine damage. In some aspects, principal coordinate analysis (PCA) may be used to determine whether points match or do not match. PCA may be used to determine which three perpendicular axes would be best centered on the widest part of the 3D image (e.g., 3D point cloud). For example, for sedans PCA may be used to align the x axis (1st component) to the length of the vehicle, the y axis to the width of the vehicle, and the z axis to the height of the vehicle. PCA may similarly be used to align axes to the length, width, and In some aspects, new or recent damage may be identified and damage occurring prior to the baseline scan might not register because the baseline image includes the prior damage. (See Collins Col. 57, line 44 to Col. 58 line 22 – emphasis added – new and previous damaged may be distinguished, indicative of a pre-loss condition)

“With reference to FIG. 54B, in step 5430, the computing device may optionally decide whether to determine the value of the vehicle 5330. The value may comprise the total loss value of the vehicle (e.g., the replacement value and/or market value of the vehicle). In some aspects, the total value may be determined before (or when) the customer purchases the vehicle or applies for insurance on the vehicle.” (See Collins, Col. 59, lines 60-66 – emphasis added)
“In step 5432, the computing device may determine a baseline image of the vehicle 5330. Step 5432 may be identical or similar to step 5412 previously described. For example, the baseline image may be an image of an undamaged and/or unaltered vehicle (e.g., stock or base model). The baseline image may be generated using a plurality of images of vehicles, as will be described in detail below.
In step 5434, the computing device may determine vehicle abnormalities based on a comparison of the 3D image to the baseline image. Abnormalities may include damage to the vehicle. Abnormalities may also include alternations to the vehicle, such as the addition of non-stock rims, addition of an exhaust system, modification of an air intake, lowering the vehicle chassis, addition of a lift kit, etc. As previously explained, the computing device may compare the 3D image of the vehicle to one or more baseline 3D surface images to identify the abnormalities.
In step 5436, the computing device may determine the value of the baseline vehicle. The value may comprise the Kelley Blue Book (KBB) value, the MSRP, the market value, or any other baseline value. 
In step 5438, the computing device may determine the actual value of the vehicle 5330 based on the value of the baseline vehicle and the differences between the vehicle 5330 and the baseline vehicle. For example, damage done to the vehicle typically decrease the value of the vehicle, and alterations typically increase the value of the vehicle 5330 relative to the baseline vehicle. Each type of damage may decrease the value of the vehicle by a predetermined amount. For example, a first type of damage may decrease the value of the vehicle by $168.00, a second type of damage may decrease the value of the vehicle by $450.00, and a second [sic] type of damage may decrease the value of the vehicle by $625.00. If the baseline value for the vehicle is $6,820.00 (e.g., the KBB value), and the computing device determines that the vehicle has the first type of damage and the third type of damage (based on a 3D scan), the computing device may determine the actual value as $6,027.00.
A first type of alteration may increase the value of the vehicle by $56.00, a second type of alteration may increase the value of the vehicle by $380.00, and a third type of alternation may increase the value of the vehicle by $720.00. If the computing device determines that the vehicle has the second type of alteration (in addition to the first type and second types of damage), the computing device may determine that the actual value of the vehicle is $6407.00. As another example, if the computing device has access to a certain volume of claims that have been settled as total loss, and has the corresponding 3D clouds, a predictive model may be trained on such historical records to predict new records, what the settlement might be given the claim circumstances, and the point variances with the baseline vehicle.” (See Collins Col. 60, lines 5-57 – emphasis added - KBB value accounts for overall condition including wear and tear; actual value and baseline value of the vehicle and differences determined and will reduce the KBB value by the valuation of different types of damage; the predetermined amount by which the value is decreased corresponds to the condition guidelines ratings data)

As such, Collins does disclose a pre-loss condition as claimed.  Applicant’s argument to the contrary is not persuasive.  Applicant argues that independent claims 1, 8 and 15 are not rendered anticipated or obvious by Collins, Adegan and/or Zhang and concludes that the further dependent claims are further not anticipated or rendered obvious by virtue of their dependency.   For the reasons above, Examiner disagrees and maintains the 103 rejections of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693
March 12, 2022